470 U.S. 903 (1985)
BOARD OF EDUCATION OF OKLAHOMA CITY
v.
NATIONAL GAY TASK FORCE
No. 83-2030.
Supreme Court of United States.
Argued January 14, 1985
Decided March 26, 1985
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT
Dennis W. Arrow argued the cause for appellant. With him on the briefs were Larry Lewis and James B. Croy.
Laurence H. Tribe argued the cause for appellee. With him on the brief were William B. Rogers and Leonard Graff.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for Concerned Women for America Education and Legal Defense Foundation by Jordan W. Lorence; for the State of Oklahoma by Michael C. Turpen, Attorney General, and David W. Lee, Assistant Attorney General; for the National School Boards Association by Gwendolyn H. Gregory, August W. Steinhilber, and Thomas A. Shannon; and for the Washington Legal Foundation by Daniel J. Popeo, Paul D. Kamenar, and George C. Smith.

Briefs of amici curiae urging affirmance were filed for the American Association for Personal Privacy et al. by Thomas F. Coleman and Jay M. Kohorn; for the American Association of University Professors by Ann H. Franke, Ralph S. Brown, and Matthew Finkin; for the Center for Constitutional Rights et al. by Anne E. Simon, Sarah Wunsch, and Rhonda Copelon; for the Lambda Legal Defense and Education Fund, Inc., et al. by Abby R. Rubenfeld and Rosalyn Richter; for the National Education Association et al. by Robert Chanin and Robert M. Weinberg; and for the State of New York et al. by Robert Abrams, Attorney General of New York, Robert Hermann, Solicitor General, Lawrence S. Kahn, Assistant Attorney General, and John K. Van de Kamp, Attorney General of California.